

116 SRES 499 IS: Acknowledging the reprehensible policy of the United States regarding the forced relocation of the Potawatomi people from their homeland east of the Mississippi River to Kansas and Oklahoma and the devastating hardships the Potawatomi people endured during the march west, known as the “Potawatomi Trail of Death”.
U.S. Senate
2020-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 499IN THE SENATE OF THE UNITED STATESFebruary 13, 2020Mr. Young (for himself, Ms. Stabenow, and Mr. Peters) submitted the following resolution; which was referred to the Committee on Indian AffairsRESOLUTIONAcknowledging the reprehensible policy of the United States regarding the forced relocation of the Potawatomi people from their homeland east of the Mississippi River to Kansas and Oklahoma and the devastating hardships the Potawatomi people endured during the march west, known as the Potawatomi Trail of Death.Whereas the Potawatomi people, collectively known as the Potawatomi Nation, are comprised of members of the many villages, communities, and bands that resided for millennia in their homeland in the southern Great Lakes region of the present day States of Ohio, Indiana, Michigan, Illinois, and Wisconsin;Whereas the advanced farming techniques, extensive trade and commerce networks, and well-established transportation routes of the Potawatomi Nation had a significant influence on the early history of North America;Whereas Potawatomi leaders entered into 44 treaties with the United States, including a series of treaties the Potawatomi people were pressured to sign between 1818 and 1828, under which the Potawatomi people ceded vast areas of the homeland of the Potawatomi people in exchange for annuities, small reservations in the States of Indiana and Illinois, and scattered individual allotments;Whereas, in 1830, President Andrew Jackson signed the Act of May 28, 1830 (4 Stat. 411, chapter 148) (commonly known as the Indian Removal Act), into law, which authorized the President to provide land in the so-called Indian territory in the western United States for the reception of such tribes or nations of Indians as may choose to exchange the lands where they now reside, and remove there …; Whereas 3 treaties signed by Potawatomi leaders in October 1832 further reduced the remaining homeland of the Potawatomi people in the States of Indiana and Illinois to several small reservations and individual allotments, including a reservation at a village on the Yellow River in Twin Lakes, Indiana (referred to in this preamble as the Twin Lakes Reservation), under a Potawatomi leader named Menominee;Whereas pressure from United States negotiators resulted in Potawatomi leaders signing a number of treaties between 1834 and 1837, known as the Whiskey Treaties, which ceded the remaining Potawatomi land in the State of Indiana and included a commitment to move to reservations in the West within 2 years;Whereas Menominee and a number of other Potawatomi leaders—(1)refused to participate in the negotiations that produced the Treaty of August 5, 1836 (7 Stat. 505) (commonly known as the Yellow River Treaty), which purported to relinquish the rights of the Yellow River Band of the Potawatomi people (referred to in this preamble as the Yellow River Band) to the Twin Lakes Reservation; and(2)later submitted a petition to United States General John Tipton that challenged the validity of the Yellow River Treaty; Whereas, after the 2-year period for the Yellow River Band to move west expired, White settlers who wanted to occupy the lands of the Twin Lakes Reservation petitioned Indiana Governor David Wallace for protection, and, in response, Governor Wallace authorized General Tipton to mobilize a militia of 100 volunteers to forcibly remove the Yellow River Band from the reservation;Whereas, on August 30, 1838, General Tipton and a volunteer militia surprised the Yellow River Band at the Twin Lakes Reservation, and, over the next several days, the soldiers burned the crops and destroyed the village of the Yellow River Band to discourage anyone from trying to return;Whereas, on September 4, 1838, the forced relocation of 859 members of the Yellow River Band proceeded from Twin Lakes, Indiana, under the armed escort of the militia, including the Potawatomi leaders Menominee, Makkatahmoway, and Pepinawa, who were treated as prisoners of war and rode along in a wagon under armed guard;Whereas, over the course of 61 days, through deprivation and often brutal heat along the march west, known as the Trail of Death, that extended from Twin Lakes, Indiana, through the States of Illinois and Missouri to the eventual destination of the Yellow River Band some 660 miles away in Osawatomie, Kansas, some 42 Potawatomi individuals died, including 28 children; andWhereas some of the Potawatomi Nation, including the Pokagon Band, the Nottawaseppi Huron Band, the Gun Lake Band, and the Hannahville Indian Community, evaded forced relocation and the devastating consequences of the Trail of Death by fleeing to other locations in the Great Lakes region, including to Canada, and elsewhere in the United States: Now, therefore, be it1.AcknowledgmentThe Senate—(1)recognizes—(A)the special legal and political relationship Indian Tribes have with the United States; and (B)the solemn covenant that the Potawatomi people of the United States share with the land; and(2)acknowledges the extreme hardship, violence, and maltreatment inflicted on the Potawatomi people by the United States through the cruel and ill-conceived policy of forcible removal of the Potawatomi people from their homeland east of the Mississippi River.2.DisclaimerNothing in this resolution—(1)authorizes or supports any claim against the United States; or(2)serves as a settlement of any claim against the United States.